The only ground apparently for this motion is that appellant had no counsel, and that the proof is not sufficient to show that the liquor found was intoxicating. The officer who found the liquor under the steps of appellant's house testified that it was whisky. Whisky is intoxicating as has been held in many cases. We think the suggestion that possibly some one else placed the liquor under appellant's steps, to be without support in the testimony.
The motion for rehearing is overruled.
Overruled.